DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-3, 7, and 17-22 are pending and Claims 1-3, 7, and 19-22 have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Response to Amendment
In the amendment dated 11/04/2022, the following has occurred: Claims 1 has been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7, and 19-22 have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “As shown in FIG. 1 of Mahan (reproduced below), the bracket 10 disclosed in Mahan does not include a "substantially flat mounting plate forming a planar upper surface", as recited in amended claim 1. Rather, the Mahan bracket 10 includes a bracket support portion 66, a flange 72 that extends perpendicularly from the support portion 66 and a first support portion 76 that also extends perpendicularly from the support portion 66. For bracket support portion 66 to be a "substantially flat mounting plate forming a planar upper surface", it could not have non-planar components such as flange 72 and first support portion 76.” – As noted above, a new interpretation of Mahan is set forth below, which interprets element 66 as the substantially flat mounting plate. Applicant appears to be arguing that a flat plate which has any element bending from it cannot be interpreted as being “substantially flat”, however the plate of the instant application has a spike 42 extending from it, as shown in Fig. 5, as such it is clear that applicant is only interpreting the flat portion as their plate. This interpretation can also be made with Mahan, as element 66 is a flat plate which has elements extending from it, the presence of these elements does not negate the fact that it is a flat plate and therefore it reads on the claim.
In response to applicant’s argument that: “the bracket support portion 66 of bracket 10 includes a plurality of blades 68 (not apertures S and M, as characterized in the Office Action) that do not "extend through the planar upper surface", as also recited in amended claim 1.” – Spikes 68 are pushed out from the plate (Mahan: Col. 5, Ln. 56-50), forming apertures S and M which are punched through the planar upper surface. As such, applicant’s argument is not persuasive.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "32" in Fig. 4 and "42" in Fig. 5 have both been used to designate a mounting spike. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (US 5,082,226) in view of Ray (US 3,889,912).
Regarding Claim 1, Mahan discloses a curtain rod bracket comprising: a bracket insert (Mahan: Fig. 3; 58) having a wall section (Mahan: Fig. 1, 3; 71) and an extension section (Mahan: Fig. 3; 84); a substantially flat mounting plate (Mahan: Fig. 1-3; 66) forming a planar upper surface, configured for mounting on a horizontal mounting surface on top of a window casing and including at least one securing aperture (Mahan: Annotated Fig. 1; S) extending through the planar upper surface, a mounting spike aperture (Mahan: Annotated Fig. 1; M) extending through the planar upper surface and at least one wall portion slot (Mahan: Fig. 1, 3; 70) formed therein and extending through the planar upper surface, the at least one wall portion slot being configured to receive at least a portion of the wall section therethrough, an underside of the mounting plate including a spike (Mahan: Fig. 1-3; 68) configured to aid in an initial positioning and securing of the mounting plate along the horizontal mounting surface.
Mahan fails to disclose a bracket insert having an extension section with a distal end including a cradle portion; and an adjustable fastener configured to insertably engage an aperture formed in the cradle portion. However, Ray teaches a bracket insert having an extension section (Ray: Annotated Fig. 2; E) with a distal end including a cradle portion (Ray: Fig. 2; 37); and an adjustable fastener (Ray: Annotated Fig. 2; F) configured to insertably engage an aperture formed in the cradle portion.
Mahan and Ray are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket insert in Mahan by attaching the bracket insert from Ray, with a reasonable expectation of success, in order to provide a holder attachment that can receive a cylindrical type curtain rod, enabling the bracket to support more types of curtain arrangements (Ray: Col. 3, Ln. 11-27), thereby enabling the bracket to support elements having circular cross sections without requiring a different bracket configuration to be installed (Mahan: Col. 5, Ln. 5-16).
Regarding Claim 2, Mahan, as modified, teaches the curtain rod bracket of claim 1 wherein the bracket insert includes a bend between the wall section (Mahan: Fig. 1, 3; 71) and the extension section (Mahan: Fig. 3; 84; Ray: Annotated Fig. 2; E).  
Regarding Claim 3, Mahan, as modified, teaches the curtain rod bracket of claim 2 but fails to explicitly disclose a bracket insert bend that is 93⁰.
Mahan, as modified, teaches the claimed invention, except for the specific angle recited in claim 3. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to use the 93⁰ angle for the bend with the motivation of providing a specific dimension for a suitable connection that secures the bracket insert to the mounting plate (Mahan: Col. 5, Ln. 22-24), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding Claim 7, Mahan, as modified, teaches the curtain rod bracket of claim 1 wherein the cradle portion (Ray: Fig. 2; 37) is configured to receive a curtain rod.
Regarding Claim 21, Mahan, as modified, teaches the curtain rod bracket of claim 1, further comprising mounting spikes (Mahan: Fig. 1-3; 68) configured to insertably engage the at least one securing aperture (Mahan: Annotated Fig. 1; S) and mounting spike aperture (Mahan: Annotated Fig. 1; M).
Regarding Claim 22, Mahan, as modified, teaches the curtain rod bracket of claim 1, wherein the at least one securing aperture (Mahan: Annotated Fig. 1; S) includes a first securing aperture and a second securing aperture.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahan (US 5,082,226) in view of Ray (US 3,889,912) as applied to claim 1 above, and further in view of Meek (US 1,025,920).
Regarding Claim 19, Mahan, as modified, teaches the curtain rod bracket of claim 1, but fails to disclose at least one wall portion slot includes a first wall portion slot and a second wall portion slot. However, teaches a one wall portion slot (Meek Fig. 3; 5) including a first wall portion slot and a second wall portion slot.
Mahan and Meek are analogous because they are from the same field of endeavor or a similar problem solving area e.g. mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting plate in Mahan with additional wall portion slots, as taught by Meek, with a reasonable expectation of success, in order to provide multiple positions in which the wall portion can be received, enabling the bracket to adjust to different lengths of rods without requiring a complete change in dimension, thereby helping to minimize waste (Meek: Pg. 1, Ln. 54-61; Mahan: Col. 6, Ln. 55-63).
Regarding Claim 20, Mahan, as modified, teaches the curtain rod bracket of claim 19, wherein the first wall portion slot is parallel to the second wall portion slot (Meek Fig. 3).


    PNG
    media_image1.png
    747
    625
    media_image1.png
    Greyscale

I: Mahan; Annotated Fig. 1

    PNG
    media_image2.png
    583
    958
    media_image2.png
    Greyscale

II: Ray; Annotated Fig. 2

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR MORRIS/Examiner, Art Unit 3631